Name: 99/601/EC: Commission Decision of 1 September 1999 amending Decision 1999/551/EC as regards the review of the protective measures with regard to contamination by dioxins (notified under document number C(1999) 2880) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  animal product;  deterioration of the environment
 Date Published: 1999-09-02

 Avis juridique important|31999D060199/601/EC: Commission Decision of 1 September 1999 amending Decision 1999/551/EC as regards the review of the protective measures with regard to contamination by dioxins (notified under document number C(1999) 2880) (Text with EEA relevance) Official Journal L 232 , 02/09/1999 P. 0033 - 0033COMMISSION DECISIONof 1 September 1999amending Decision 1999/551/EC as regards the review of the protective measures with regard to contamination by dioxins(notified under document number C(1999) 2880)(Text with EEA relevance)(1999/601/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animal and products with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 10(4) thereof,Whereas:(1) Article 2 of Commission Decision 1999/551/EC of 6 August 1999 amending Decision 1999/449/EC on protective measures with regards to contaminatison by dioxins on certain products of animal origin intended for human or animal consumption(4) provides that Decision 1999/551/EC must be reviewed before 31 August 1999, notably on the basis of information to be submitted by the Belgian authorities. The Belgian authorities have informed the Commission that the relevant information is currently being prepared and is not yet available. It is, therefore, appropriate to set a new date for the review of Decision 1999/551/EC.(2) The measures provided for in this Decision are in accordance with the opinion of the Standing veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the first paragraph of Article 2 of Decision 1999/551/EC, "before 31 August 1999" is replaced by "as soon as possible and in any case not later than 30 September 1999".Article 2This Decision is addressed to the Member State.Done at Brussels, 1 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 224, 18.8.1990, p. 20.(4) OJ L 209, 7.8.1999, p. 42.